ROSS, Circuit Judge.
The sole contention made on behalf of the plaintiff in error in this case is that the complaint does not allege that the libelous matter contained in the publication complained of was untrue. We think the contention without merit. The seventh paragraph of the complaint is as follows:
“That said publication was and is malicious, false, defamatory and libelous, and calculated to bring and did and does bring this plaintiff into contempt, disgrace and ridicule among his friends, neighbors, and business associates, and in the estimation of society and the public in general, and has caused and does cause this plaintiff great and grievous mental suffering, shame and distress.”
To say that the publication is false is equivalent to saying that the matter contained in it is false.
The judgment is affirmed.